Exhibit 99.3 Unaudited Pro Forma Condensed Consolidated Financial Information On November 23, 2011, the stockholders of Yulong Cattle Industry Co., Ltd. (“Yulong Cattle”) entered into an acquisition agreement (“Acquisition Agreement”) with Heilongjiang Zhongxian Information Co., Ltd. (“Zhongxian Information”), a variable interest entity in China of a U.S. public company, China Modern Agricultural Information, Inc. (“CMCI”). Yulong Cattle is a privately held company in China engaged in the acquisition, breeding and rearing of dairy cows, and production and sale of fresh milk to manufacturing and distribution companies. The acquisition is accounted for under the purchase method of accounting in accordance with the Financial Accounting Standards Board Accounting Standards Codification (“ASC”) Topic 805, “Business Combinations.” Under the purchase method of accounting, the total purchase price, calculated as described in Note 2 to these unaudited pro forma condensed consolidated financial statements, is allocated to the net tangible and intangible assets of Yulong Cattlebased on their estimated fair values. Management has made the allocation of the purchase price to the tangible and intangible assets acquired and liabilities assumed that existed as of the date of completion of the acquisition. The following unaudited pro forma condensed consolidated income statements have been derived from the audited consolidated statement of income and other comprehensive income of CMCI for the year ended June 30, 2011, the audited statement of income and other comprehensive income of Yulong Cattle for the year ended June 30, 2011, the unaudited consolidated statement of income and other comprehensive income of CMCI for the three months ended September 30, 2011, and the unaudited the statement of income and other comprehensive income of Yulong Cattle for the three months ended September 30, 2011, and adjusts such information to give the effect as if the acquisition of Yulong Cattle by Zhongxian Information occurred on July 1, 2010 for the year ended June 30, 2011, and July 1, 2011 for the three months ended September 30, 2011, respectively. The unaudited pro forma condensed consolidated income statements do not reflect the bargain purchase gain of $4,854,407 and related income tax effect in the periods presented. The following unaudited pro forma consolidated balance sheet has been derived from the unaudited consolidated balance sheet of CMCI at September 30, 2011 and the unaudited balance sheet of Yulong Cattle at September 30, 2011, and adjusts such information to give the effect of the acquisition of Yulong Cattle by Zhongxian Information, as if the acquisition had occurred at September 30, 2011. All of the above financial statements are presented in U.S. dollars. The unaudited pro forma consolidated balance sheet and unaudited pro forma condensed consolidated income statements are presented for informational purposes only and do not purport to be indicative of the financial condition or results of operations that would have resulted if the acquisition had been consummated on those historical dates.The unaudited pro forma consolidated condensed financial statements, including the notes thereto, should be read in conjunction with CMCI’s audited consolidated financial statements included in its Annual Report on Form 10-K for the year ended June 30, 2011, CMCI’s unaudited consolidated financial statements included in its Quarterly Report on Form 10-Q for the three months ended September 30, 2011, which are incorporated by reference herein, and Yulong Cattle’s audited financial statements for the year ended June 30, 2011 and Yulong Cattle’s unaudited financial statements for the three months ended September 30, 2011, which are included elsewhere herein. 1 Unaudited Pro Forma Condensed Consolidated Income Statements For the three months ended September 30, 2011 (U.S. Dollars) CMCI Yulong Cattle Pro Forma Adjustments (A) (B) Debits Credits Pro Forma Revenues $ $ $
